Case: 21-50445      Document: 00516419612         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 4, 2022
                                  No. 21-50445                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ali Rene Olivas,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:20-CR-367-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ali Rene Olivas has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Olivas has filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50445        Document: 00516419612        Page: 2    Date Filed: 08/04/2022




                                    No. 21-50445


   relevant portions of the record reflected therein, as well as Olivas’s response.
   We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2. Olivas’s motions for the appointment of counsel and an extension
   of time are DENIED. See United States v. Wagner, 158 F.3d 901, 902-03
   (5th Cir. 1998).




                                          2